IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 202 EAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ANTONIO MOLINA,               :
                              :
                Petitioner    :


                                      ORDER


PER CURIAM

      AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal

and Petition for Leave of the Court to Allow New Evidence are DENIED.